DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed February 1, 2021 amending claim 24 has been entered.  Claims 13, 17, 18 and 29 are withdrawn.  Claims 1-12, 14-16, 20-23, 25-28 and 30 are canceled.  Claims 19, 24 and 31 are currently presented for examination.

Response to Arguments
	Applicant’s arguments with respect to the rejection under 35 USC 112 (a) have been fully considered but are found not persuasive.  	
	Applicant argues that the present application identifies the nexus between bone marrow injury and the presence of cells which have become prematurely senescent. Applicant further argues that in some instances premature senescence results from genotoxic stress such as ionizing radiation as well as other factors such as oncogenic stress and replicative exhaustion.  Applicant refers to Example 1 and Figures 5A and 5B which shows cells induced to senescence by IR, replicative exhaustion or oncogenic Ras expression.  Applicant further refers to Table 2 which demonstrates the ability to use the claimed methods to not only selectively kill IR-induced senescent cells, but also senescent cells resulting from replicative exhaustion and Ras expression.

Accordingly the previous rejection under 35 USC 112 (a) for failing to comply with the written description requirement is hereby maintained and reproduced below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 19 and 31 of the instant application claim a method of treating bone marrow injury in a subject who has not been administered cancer therapy comprising contacting cells in the subject’s bone marrow with a therapeutically effective amount of a compound that inhibits the biological activity of Bcl-XL and Bcl-2 protein that is present in p16 positive senescent cells in the bone marrow.  In the instant specification, there is no disclosure of treating a subject for bone marrow injury who has not been 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating , does not reasonably provide enablement for a method of treating bone marrow injury in a subject who does not have cancer comprising contacting cells in the subject’s bone marrow with a therapeutically effective amount of a compound, whereby the compound selectively removes the senescent cells in comparison with non-senescent cells in the subject’s bone marrow, thereby delaying progression of the injury, wherein the compound is apogossypolone, TW37, TM-1206 or WHEI539.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The specification does not provide sufficient information to show that all compounds as claimed can be used to treat bone marrow injury in a subject who does not have cancer.
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation.  Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art, the relative skill of those in the art, and the amount of experimentation necessary.  All of the Wands factors have 
Nature of the Invention:  Claim 24 of the instant application claims a method of treating bone marrow injury in a subject who does not have cancer comprising contacting cells in the subject’s bone marrow with a therapeutically effective amount of a compound, whereby the compound selectively removes the senescent cells in comparison with non-senescent cells in the subject’s bone marrow, thereby delaying progression of the injury, wherein the compound is selected from GX15-070 (obatoclax), gossypol (AT-101), apogossypolone, TW37, TM-1206, ABT-737, ABT-263 (navitoclax), WHEI539, and combinations thereof.  
Breadth of the claims:  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.  The rejected claims are broad.  Applicant claims that any compound selected from GX15-070 (obatoclax), gossypol (AT-101), apogossypolone, TW37, TM-1206, ABT-737, ABT-263 (navitoclax), WHEI539, as well as combinations thereof can selectively remove senescent cells in comparison with non-senescent cells in a subject’s bone marrow to thereby delay progression of bone marrow injury to treat bone marrow injury in any subject who does not have cancer. Thus the cited claim encompasses the use of each compound as claimed individually, as well as the use of the compounds in combination.
Guidance of the Specification/Working Examples:  In the instant specification, Applicant has only provided working examples suggesting that ABT-263 (navitoclax) can induce apoptosis in senescent cells (Examples 1-4 on pages 44-50 of the instant specification). Example 4 of the instant specification demonstrates that ABT-263 can be 
State of the Art: The compounds claimed in claim 24 of the instant application are known to inhibit one or more Bcl-2 family members.  Robak (Journal of Leukemia, 2015, volume 3, issue 3 pages 1-3) teaches that navitoclax (ABT-263) is a first in class Bcl-2 family protein inhibitor that binds with high affinity to Bcl-xl, Bcl-2 and Bcl-w (page 1).  Robak further teaches that obatoclax (GX15-070) is a pan-Bcl-2 family inhibitor with activity against Bcl-2, Bcl-xl, Bcl-w and MCL-1 (page 1).  He et al. (International Journal of Oncology, 45, pages 1099-1108, 2014) teaches that levo-gossypol (AT-101) is a pan inhibitor of Bcl-2, Bcl-xl and Mcl-1 (page 1100). He et al. also teaches that ABT-737 is a 
Predictability/Unpredictability in the Art:  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses treating bone marrow injury in a subject who does not have cancer, comprising the administration of numerous compounds which have not been shown to treat bone marrow injury.  Moreover, all of the compounds as claimed are not known in 
The Quantitation of Experimentation Required:  In order to practice Applicants invention, it would be necessary for one to design and conduct an exhaustive amount of complex experiments in order to determine how to use all of the claimed compounds to treat bone marrow injury in a subject who does not have cancer.  One would need to perform pharmacokinetic and pharmacological experiments to determine efficacy, potency, concentration, etc. for each of the drugs.  Therefore, in order to practice the claimed invention, the amount of experimentation required would be considered undue and burdensome.
	In conclusion, Genetech, 108 F.3d at 1366 states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague limitations of general ideas that may or may not be workable.”  A method of treating bone marrow injury in a subject who does not have cancer comprising contacting cells in the subject’s bone marrow with a therapeutically effective amount of a compound, whereby the compound selectively removes the senescent cells in comparison with non-senescent cells in the subject’s bone marrow, thereby delaying progression of the injury, wherein the compound is selected from apogossypolone, TW37, TM-1206, and WHEI539 is not enabled by the instant specification.  


Conclusion
Claims 1-12, 14-16, 20-23, 25-28 and 30 are canceled.  Claims 13, 17, 18 and 29 are withdrawn.  Claims 19, 24 and 31 are rejected.  No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM